TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00746-CV



                                        V. C., Appellant

                                                v.

                Texas Department of Family and Protective Services, Appellee




             FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
           NO. D-1-FM-17-003321, THE HONORABLE DUSTIN M. HOWELL,
                                JUDGE PRESIDING


                                           ORDER


PER CURIAM

               Appellant V. C. filed her notice of appeal on November 7, 2018. The appellate

record was complete December 3, 2018, making appellant’s brief due December 27, 2018.

On December 5, 2018, counsel for appellant filed a motion for extension of time to file

appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order counsel to file appellant’s brief

no later than January 7, 2019. If the brief is not filed by that date, counsel may be required to

show cause why he should not be held in contempt of court.
              It is ordered on December 13, 2018.



Before Chief Justice Rose, Justices Field and Toth




                                               2